IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,718-01


                        EX PARTE DAVID LEN MOULTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2008F00339-A IN THE 5TH DISTRICT COURT
                               FROM CASS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment. The Sixth Court of Appeals reversed the judgment of

conviction. Moulton v. State, 360 S.W.3d 540 (Tex. App.—Texarkana 2011). We reversed the

judgment of the court of appeals. Moulton v. State, 395 S.W.3d 804 (Tex. Crim. App. 2013).

        Applicant now contends, among other things, that trial counsel failed to object on

Confrontation Clause grounds when affidavits the medical examiner relied on were read to the jury,

request a limiting instruction after the affidavits were read to the jury, and request a continuance after
                                                                                                   2

the State disclosed the affidavits during trial.

         On June 22, 2016, we remanded this application for a second response from trial counsel and

further findings of fact and conclusions of law. On February 8, 2017, we received the trial court’s

supplemental findings and conclusions, but counsel’s response1 was not forwarded with the

supplemental record. Accordingly, the trial court shall order the District Clerk to forward counsel’s

response to this Court.

         This application will be held in abeyance. Counsel’s response shall be forwarded to this

Court within 30 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: March 1, 2017
Do not publish




         1
          According to the supplemental findings and conclusions, counsel filed a second
affidavit and a supplement to that affidavit.